IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 62 MAL 2022
                                              :
                   Respondent                 :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
DAVID GALLOWAY,                               :
                                              :
                   Petitioner                 :


                                      ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht files a dissenting statement in which Justice Donohue joins.